Citation Nr: 1113158	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  10-05 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for periodontal disease.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).

5.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a stress fracture of the right foot.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran had active duty for training from September 1996 to January 1997.  He served on active duty from October 2001 to September 2002, from February to March 2003, and from August 2005 to June 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  A January 2008, rating action denied the Veteran's claims for service connection for periodontal disease, a right knee disability and tinnitus.  In addition, the RO granted service connection for PTSD and a right foot disability.  A 10 percent rating was assigned for PTSD, and a noncompensable evaluation was assigned for the right foot disability.  Each of these evaluations was effective June 5, 2007.  The Veteran disagreed with the denials of service connection and with the evaluations assigned for PTSD and a right foot disability.  Based on the receipt of additional evidence, the RO, by rating decision dated December 2009, assigned a 50 percent evaluation for PTSD, and a 10 percent evaluation for the right foot disability.  These ratings were effective June 5, 2007.

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability has been raised but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an initial evaluations in excess of 50 percent for PTSD, and 10 percent for a right foot disorder, are addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Periodontal disease is not a disability for compensation purposes.

2.  A gingival infection was present at the time of the Veteran's separation from service and at the time of post-service VA examination. 

3.  The March 2007 separation examination showed laxity of the right knee.

4.  The right knee strain noted on the October 2007 VA examination may not be disassociated from the in-service findings pertaining to the right knee.

5.  The Veteran's tinnitus is as likely as not related to the acoustic trauma he experienced in service. 


CONCLUSIONS OF LAW

1.  Periodontal disease is not a disease or injury within the meaning of compensation benefits within the meaning of VA regulations.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.381 (2010).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for VA outpatient dental treatment on a one-time correction basis have been met.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2010).  

3.  With resolution of reasonable doubt in the appellant's favor, a right knee disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2010).

4.  With resolution of reasonable doubt in the appellant's favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.303(d) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a July 2007 letter, issued prior to the rating decisions on appeal, the VA provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the increased rating claim arises from the initial award of service connection for a right foot disability.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA outpatient treatment records, VA examination reports, statements from relatives of the Veteran, and his testimony at two hearings, including one before the undersigned.  

As discussed above, the appellant was notified and aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

A.  Periodontal disease 

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, the Board will address the claim both for the purpose of disability compensation and for the purpose of outpatient dental treatment.

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

The service treatment records disclose that the Veteran presented for a periodontal evaluation in February 2007.  It was stated he had moderate/severe periodontal disease, with areas of purulent discharge.  The Board acknowledges the October 2007 VA dental examination revealed the gingival tissues were red and inflamed.  

The fact remains, however, that service connection for periodontal disease for compensation purposes is precluded by law.  See 38 C.F.R. § 3.381.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.  Under the circumstances, service connection for the Veteran's dental disorder/condition for compensation purposes must be denied.  

Notwithstanding the aforementioned, the Veteran may be entitled to service connection for the purpose of receiving VA outpatient dental treatment where he or she qualifies under one of the categories outlined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161, such as Veterans having a compensable  service-connected condition (Class I eligibility); Veterans having a noncompensable service-connected dental condition, provided that they apply for treatment within a certain period after service (Class II eligibility); and those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility).  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2010).

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that outpatient dental services and treatment, and related dental appliances, shall be furnished for dental condition or disability which:  (A) is service connected and compensable in degree; or (B) is service connected, but not compensable in degree, if:  (i) the dental condition or disability is shown to have been in existence at the time of the Veteran's discharge or release from active military, naval, or air service; (ii) the Veteran had served on active duty for a period of not less than 180 days, or in the case of a Veteran who served on active duty during the Persian Gulf War, 90 days immediately before such discharge or release; and (iii) application for treatment is made within 90 days after such discharge or release, except that (1) in the case of a Veteran who entered active military, naval, or air service within 90 days after the date of such Veteran's prior discharge or release from service, application may be made within 90 days from the date of such Veteran's subsequent discharge or release from such service, and (2) if a disqualifying discharge or release has been corrected by competent authority, application may be made within 90 days after the date of correction; and the Veteran's Certificate of Discharge or release from active duty does not bear a certification that the Veteran was provided, within the 90-day period immediately before the date of such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental services and treatment indicated by the examination to be needed.  (C) Is a service connected dental condition or disability due to combat wounds or other service trauma, or of a former POW; (D) Is associated with and is aggravating a disability resulting from some other disease or injury which was incurred in or aggravated by active military, naval, or air service; (E) is a nonservice-connected condition or disability of a Veteran for which treatment was begun while such Veteran was receiving hospital care under this chapter and such services and treatment are reasonably necessary to complete such treatment; or where (F) The Veteran is a former POW who was detained or interned for a period of not less than 90 days; (G) The Veteran has a service-connected disability rated as total; or where (H) The dental treatment is medically necessary (i) in preparation for a hospital admission, or (ii) for a Veteran otherwise receiving care or services under this chapter.  38 U.S.C.A. § 1712 (West 2002).

The provisions of 38 C.F.R. § 17.161 provide that outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth as follows:  (a) Class I.  Those having a service-connected compensable disability or condition may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment, and no restriction as to the number of repeat episodes of treatment.  (b) Class II(I)(i).  Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, only if:  (A) They served on active duty during the Persian Gulf War and were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 90 days, or they were discharged or released under conditions other than dishonorable, from any other period of active military, naval, or air service of not less than 180 days; (B) Application for treatment is made within 90 days after discharge or release; (C) The Certificate of Discharge or release does not bear certification that the Veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays and all appropriate dental treatment indicated by the examination to be needed), and (D) Department of the Veterans Affairs dental examination is completed within six months after discharge or release, unless delayed through no fault of the Veteran.  Class II(I)(ii).  Those Veterans discharged from their final period of active service after August 12, 1981, who had reentered active military service within 90 days after the date of discharge or release from a prior period of active military service may apply for treatment of a service-connected noncompensable dental condition relating to any such periods of service within 90 days from the date of their final discharge or release.  (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within 90 days after the date of correction.  (c) Class II(a).  Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  (d) Class II(b).  Those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service-connected condition or disability.  (e) Class II(c).  Those who were prisoners of war for 90 days or more, as determined by the concerned military service department, may be authorized any needed dental treatment.  (f) Class II (Retroactive).  Any Veteran who had made prior application for and received dental treatment from the Department of Veterans Affairs for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to his/her last period of service may be authorized such previously denied benefits under the following conditions:  (1) Application for such retroactive benefits is made within one year of April 5, 1983.  (2) Existing Department of Veterans Affairs records reflect the prior denial of the claim.  All Class IIR treatment authorized will be completed on a fee-basis status.  (g) Class III.  Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability.  (h) Class IV.  Those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rate by reason of individual unemployability may be authorized any needed dental treatment.  (i)  Class V.  A Veteran who is participating in a rehabilitation program under 38 U.S.C.A. § Chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in 38 C.F.R. § 17.47(g).  (j) Class VI.  Any Veteran scheduled for admission or otherwise receiving care and services under Chapter 17 of 38 U.S.C.A. may receive outpatient dental care which is medically necessary, i.e., as for a dental condition clinically determined to be complicating a medical condition currently under treatment.  38 C.F.R. § 17.161 (2010).

In this case, it is clear that, based on the evidence of record, the Veteran was discharged from military service under honorable conditions after having served a period of greater than 180 days.  During his final period of service, the Veteran received ongoing dental treatment for conditions which were presumably still in existence at the time of his discharge.  In this regard, the Board notes that on the separation examination in March 2007, the block addressing dental defects and disease was marked not acceptable.  A gingival infection was noted.  Since the Veteran's claim was received in July 2007, it was a timely application.  Similar gum disease is noted on post-service examination.

Inasmuch as all other conditions for entitlement have been satisfied, the Board is of the opinion that the Veteran is entitled to such VA outpatient dental treatment as may be reasonably necessary on a one-time only correction basis.  

B.  Right knee disability 

On a report of medical history in March 2007, prior to his separation from service, the Veteran denied any knee trouble.  A clinical evaluation of the lower extremities on the separation examination at that time was abnormal.  It was reported the Veteran had anterior drawer laxity of the right knee.  Magnetic resonance imaging of the right knee the next month was negative.  

On VA general medical examination in October 2007, the Veteran reported he banged his knee during an IED incident in December 2005.  He described having right knee pain on a daily basis.  He stated he used ointments for the knee.  He claimed he had a popping sensation in the right knee.  An examination of the right knee showed no swelling, redness or obvious deformities.  No instability was noted.  Lachman's, anterior and posterior drawer and McMurray's tests were all negative.  The Veteran had tenderness to palpation medially and laterally along the joint line.  Range of motion was from 0-120 degrees, and the limitation was secondary to general body habitus.  The diagnosis was right knee strain.

The evidence establishes the Veteran had a right knee abnormality on separation, and that right knee strain was demonstrated shortly after he was discharged from service.  Accordingly, resolving reasonable doubt in his favor, the Board finds service connection is warranted for right knee strain.

C.  Tinnitus 

In each case in which a veteran is seeking service connection for a disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which the veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).

The Veteran asserts service connection is warranted for tinnitus.  He testified the ringing in his ears began after some explosions when he was in Iraq.  The record reflects the Veteran was a motor transport operator in service.  The discharge certificate discloses he was awarded the Combat Action Badge.  

The Board acknowledges the service treatment records reveal the Veteran denied ringing in the ears in February 2006 and March 2007.  Several audiometric reports in service reflect the Veteran had steady noise exposure.  

On the VA audiometric examination in October 2007, the Veteran reported significant noise exposure in service.  The diagnosis was subjective tinnitus.  The Veteran alleged he was subjected to mortar blasts, cannons, gunfire and three improvised explosive devices.  Although the service treatment records are negative for complaints of tinnitus, the Board acknowledges the Veteran is competent to state his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Given the circumstances of his service, the Board concedes he was subjected to acoustic trauma in service.  Resolving doubt in his favor, the Board finds that tinnitus had its onset in service.  


ORDER

Service connection for periodontal disease is denied.

Service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment on a one-time correction basis is granted.

Service connection for a right knee disability is granted.

Service connection for tinnitus is granted.



REMAND

The Veteran asserts a higher rating is warranted for PTSD and his right foot disorder.  During the hearing before the undersigned in September 2010, the Veteran submitted an August 2009, letter from the Social Security Administration.  This revealed the Veteran met the medical requirements for disability, and it was concluded such disability began in June 2007.  It was noted the determination was based on a response received from a VA hospital in June 2009, and examinations conducted in July and August 2009.  These reports have not been associated with the claims folder.  The psychiatric and foot disorders were listed as being part of the determination.

The Court has stated that where there is actual notice to VA that the appellant is receiving disability benefits from the Social Security Administration, VA has the duty to acquire a copy of the decision granting disability benefits and the supporting medical documentation relied upon.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Here, the outstanding Social Security Administration records are relevant to the claim and should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any further Social Security Administration decisions and the medical records relied upon in reaching any decision.  To the extent the records are not obtained, the claims folder should contain documentation of the attempts made and appellant and his representative should be notified as appropriate.

2.  Schedule a VA psychiatric examination to determine the current severity of the Veteran's service-connected PTSD.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning score for the Veteran's service-connected PTSD.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's remanded claims may be granted.  IF IT IS DETERMINED THAT THE RIGHT FOOT CANNOT BE EVALUATED WITHOUT AN EXAMINATION, SUCH EXAMINATION SHOULD BE SCHEDULED.  If benefits sought are not granted, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


